Citation Nr: 1133332	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome claimed as a back disorder. 

2.  Entitlement to service connection for hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965, with service in Vietnam from August 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran and his wife presented personal testimony during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for intervertebral disc syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has alleged an in-service stressor related to fear of hostile military activity that is consistent with the circumstances of his service, and the record includes a competent opinion confirming that this stressor is sufficient to support a diagnosis of PTSD, and that there exists a link between this stressor and the Veteran's symptoms.

2.  The Veteran does not have a current hearing disability for VA compensation purposes.

3.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).

2.  A hearing disability was not incurred in or aggravated by active military service, nor may service incurrence of an organic disease of the nervous system (sensorineural hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for hearing loss, tinnitus, and PTSD were received in June 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In addition, a January 2007 letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claims were reviewed and a statement of the case was issued in December 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  

The Veteran was not provided a VA examination and opinion to assess the current nature and etiology of his claimed hearing loss and tinnitus disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  The Veteran's service treatment records include audiological evaluations in October 1963, October 1965 and May 1967 without any diagnosis of hearing loss for VA disability purposes, and the Veteran has provided no credible evidence indicating that he has a current hearing loss or tinnitus disability.  Therefore, a VA examination is not required.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Hearing Loss and Tinnitus

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The Veteran contends he is entitled to service connection for hearing loss and tinnitus incurred as a result of noise exposure during active service.

The Veteran's service personnel records reflect that during service, his military occupational specialty was in the light weapons infantry.

The Veteran's service treatment records reflect no complaints, findings, or diagnosis of hearing loss or tinnitus.  Audiometric examinations performed yielded the following results: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
October 1963
RIGHT
10
10
10

10

LEFT
10
10
10

10
October 1965
RIGHT
0
0
5

5

LEFT
0
0
0

5
May 1967
RIGHT
0
0
0
0
0

LEFT
0
0
0
0
5

In an October 1965 Report of Medical History, the Veteran denied having any problems with his ears.

The Veteran's June 2005 claim does not indicate when he believes that his hearing loss or tinnitus began.

In an October 2005 VA progress note, the Veteran reported no change in hearing.  Physical findings were grossly normal in the ears.  The Veteran was establishing treatment at the VA facility and reported a history of several disorders but none with regard to his hearing or tinnitus.

In a February 2006 statement, the Veteran reported he has had ringing in his ears since he left Vietnam. 

In a June 2006 VA progress note, the Veteran denied hearing loss and tinnitus. 

During a July 2010 personal hearing, the Veteran testified that after his separation from service, the Veteran was employed at Westinghouse and given a hearing test.  It was then that he found out his hearing was bad.  The Veteran reported that the company has since been sold multiple times, and the hearing test report is unavailable.  The Veteran asserted he was exposed to noise in service including mortar rounds, machine gun fire, M16s, and grenades.  He also stated he had ringing in his ears at that time.  He indicated he was given earplugs at some point. 

The Board has considered the Veteran and his representative's contentions that he has a hearing loss disability and/or tinnitus as a result of active service, but finds that service connection for neither hearing loss disability nor tinnitus is warranted.

The Veteran has presented no competent evidence showing that he has a current hearing loss disability that meets VA disability criteria.  Although the RO requested medical and lay evidence to support his claims, he has provided nothing to show that he has a current hearing loss disability.  The Veteran's service treatment records do not indicate any hearing loss.  Furthermore, post-service VA treatment records also show the Veteran denied hearing loss or tinnitus in October 2005 and June 2006.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, there is no competent evidence establishing that the Veteran has a current hearing loss disability, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for hearing loss disability must be denied because the first essential criterion for a grant of service connection - evidence of a current hearing loss disability - have not been met.

As briefly explained above, the Board finds that the Veteran has not provided any credible evidence that he has a current hearing loss disability.  As noted, during his July 2010 hearing, he indicated that he had hearing impairment that was shown on evaluation by his employer after separation from service.  However, a May 1967 audiological examination shows normal hearing, and the Veteran subsequently denied any problems with his hearing in the October 2005 and June 2006 VA treatment records.  The Board finds that the Veteran's statements regarding medical history and symptomatology to a provider when establishing initial treatment are highly probative to determining whether a disability or symptom is present.  In this case, the Veteran denied such symptoms to medical professionals.  As such, his statements to the RO and the Board that he had current hearing loss and tinnitus since service are not credible.

In connection with the claims, the Board has considered the assertions that the Veteran and his representative have advanced on appeal.  The Veteran is certainly competent to describe his symptomatology regarding his claimed hearing loss and tinnitus disabilities as well as the history of the symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

However, as explained above, the Board finds that the Veteran's statements that he has a current hearing loss disability and that his tinnitus has existed since separation are not credible when seen in light of the more probative evidence of record.  That evidence includes the October 1965 Report of Medical History, which is a signed, sworn document, in which the Veteran denied having any problems with his ears.  His subsequent statements to the RO and the Board are inconsistent with statements he has made to medical professionals.  Therefore, the Veteran's assertions in this regard do not constitute credible or persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection for hearing loss disability and tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

The Veteran has been diagnosed with service-related PTSD, as reflected, for example, in the report of the November 2005 VA mental health evaluation, signed by a licensed VA psychiatrist.  This report reflects a diagnosis of PTSD, rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV, and detailed clinical interview and mental status examination.  Thus, the remaining questions are whether there exists a link between the diagnosis and a claimed in-service stressor, and whether there is credible evidence that the in-service stressor occurred.  

In a February 2006 statement, the Veteran reported that, while he was in Vietnam, his unit was tasked to extend the outer perimeter of the base by cutting down trees and removing brush.  He reported he was constantly exposed to sniper fire and booby-traps.  He indicated that there was constant mortar fire nightly, and that his unit suffered a high number of casualties.  The Veteran also reported the deaths of two close friends. 

The Board notes that the Veteran's DD Form 214 does not indicate he received any combat-related awards or medals, such as the Combat Infantry Badge.  However, the Veteran did receive the Vietnam Service Medal.  His military occupational specialty was light weapons infantryman (11B10).

In this case, the November 2005 psychiatrist found that the Veteran's alleged stressors are adequate to support a diagnosis of PTSD.  

Specifically as regards the Veteran's claimed stressor of constant sniper and mortar fire, this claimed stressor-which is clearly related to the Veteran's fear of hostile military activity-is consistent with the places, types, and circumstances of the Veteran's service as a light weapons infantryman.  Under these circumstances, the Board finds that the record reasonably establishes the existence of a link between an alleged in-service stressor and the Veteran's symptoms, and, that, consistent with recent regulatory amendments, the Veteran's lay assertions may be accepted as sufficient evidence of the stressor's occurrence.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), are met.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is allowed.

Entitlement to service connection for hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran claims he has a low back disorder due to in-service back injuries. 

In an October 1965 service treatment record, the Veteran complained of a muscle injury to his back. The examiner diagnosed back strain, paravertebral muscles.  The Veteran's October 1965 separation examination was negative for any complaints of recurrent back pain or findings of spine abnormalities. 

In a September 2003 private treatment record, the Veteran reported he had a history of intractable pain dating back to 1999 when he underwent the first of two lumbar spine surgeries for documented disc herniation.  The Veteran did not relate any particular precipitating event but indicated he felt the onset of his back and leg pains were associated with work-related activities.  

The Veteran was afforded a fee-based examination in January 2006 in connection with his claim for service connection for a low back disorder.  After a full examination, the examiner gave a diagnosis of intervertebral disc syndrome involving nerve root level L5-S1.  However, the examiner did not give an opinion on whether the Veteran's current back disorder is related to his in-service back injury. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In this case, as the January 2006 fee-based examiner did not reference the in-service diagnosis of back strain and failed to give any opinion on the etiology of the Veteran's current low back disorder, another VA examination is necessary to obtain an opinion as to the etiology of the Veteran's low back disorder.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  The claims folder and a copy of this remand should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.

Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disorder found had its onset in service or is causally related to any incident of service.  The physician is requested to specifically comment on the Veteran's in-service low back strain.  Sustainable reasons and bases are to be provided for any opinion rendered.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


